Citation Nr: 1825028	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board denied the Veteran's appeal in a December 2016 decision.  Subsequently, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2017, the Court granted a Joint Motion for Remand (JMR), and vacated and remanded the Board's December 2016 decision.


FINDING OF FACT

The evidence is in equipoise that the Veteran's bilateral hearing loss disability and tinnitus are related to his military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection bilateral hearing loss disability have been met.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.385 (2017).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of this consideration, the Board notes that the claim was previously remanded by the Court pursuant to a December 2017 JMR.  Since that time, the Veteran has submitted additional records to the claim folder in March 2018, including a January 2018 medical opinion letter from a private audiologist and a signed request for AOJ review of additional evidence submitted in his appeal.  The medical opinion evidence is pertinent to the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus.  Despite the Veteran's request for a remand to the AOJ for consideration of this January 2018 letter from a private audiologist, since the decision is fully favorable to him it is not prejudicial to move forward with the decision without a remand.  Therefore, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Legal Criteria and Analysis

The Veteran reported that he was exposed to noise trauma from tank firings at close range without the use of hearing protection devices while in service.  See letter from Veteran dated October 2015 and March 2010 VA examination.  His military occupational specialty was as an armor crewman team leader (11E20).  See DD 214, Certification of Release or Discharge from Active Duty.  Consequently, noise exposure is conceded.  The March 2010 examiner opined that the same causative factors caused his bilateral hearing loss disability and tinnitus; however, the opinion is given little probative weight because the examiner could not provide an opinion as to service connection without resorting to speculation.  The October 2015 VA audiology examination opined it was less likely than not that the Veteran's bilateral hearing loss disability and tinnitus are related to his military service, however this opinion is given little probative weight because it relies on the absence of records demonstrating hearing loss and tinnitus since service and does not consider the Veteran's reports of continuity of symptoms since service.  The Veteran has submitted a January 2009 and a January 2018 private audiology reports that reflect diagnoses of bilateral hearing loss disability and tinnitus, and provide a positive nexus between these disabilities and noise exposure as a result of military service with supported rationale.  See January 2009 private treatment record by Dr. J. Allison, M.A., Audiologist; January 2018 private treatment record by Dr. S. Becker, M.A., Clinical and Dispensing Audiologist.  As a result, the evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability and tinnitus were incurred in service.  Because the relevant evidence is in equipoise, the Board resolves all reasonable doubt in the Veteran's favor, and finds that it is at least as likely as not that his bilateral hearing loss disability and tinnitus are related to active duty service.  Accordingly, service connection is warranted.


ORDER

Service connection for bilaterally hearing loss disability is granted.

Service connection for tinnitus is granted.




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

